 1

 2                                                                        JS-6

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
                                                  Case No. 2:18-CV-07445 (VEB)
10
     JAQUELINE EGSTROM,
11
                           Plaintiff,             JUDGMENT
12
     vs.
13
     ANDREW M. SAUL, Commissioner of
14
     Social Security,
15
                           Defendant.
16
           For the reasons set forth in the accompanying Decision and Order, it is hereby
17

18   DECREED THAT (1) Plaintiff’s request for an order remanding this case for further

     proceedings is GRANTED and the Commissioner’s decision is REVERSED; (2) the
19

20                                            1

                     JUDGMENT – EGSTROM v SAUL 2:18-CV-07445-VEB
 1   Commissioner’s request for an order affirming the Commissioner’s final decision and

 2   dismissing the action is DENIED; (3) judgment is entered in Plaintiff’s favor and this

 3   matter is REMANDED for further proceedings consistent with the Decision and

 4   Order; and (4) this case is CLOSED without prejudice to a timely application for

 5   attorneys’ fees and costs.

 6         DATED this 25th day of September 2019,

 7

 8                                    /s/Victor E. Bianchini
                                      VICTOR E. BIANCHINI
 9                                UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20                                             2

                      JUDGMENT – EGSTROM v SAUL 2:18-CV-07445-VEB
